PER CURIAM.
The appellant filed a suit for annulment of marriage. The defendant wife ■counterclaimed for divorce charging extreme cruelty. The chancellor tried the •cause and found the equities were with the •defendant. His decree denied the plaintiff’s suit for annulment, granted the wife a •divorce, determined the property rights between the parties, granted alimony to the wife in the form of a lump sum award plus the right to receive and retain net income from certain rental properties owned by the •parties and allowed the wife $1,000 for attorney fees. The appellant challenges the rulings denying annulment and decreeing a divorce, and earnestly contends the alimony .awards were unjustified and excessive, and also contests the fee allowance. The cause was not without its complications on the facts, but it would serve no useful purpose to restate them in detail here. Having considered the record, briefs and arguments, we conclude that the marital status of the parties was established and the evidence was sufficient to sustain the chancellor’s decree that the equities were with the wife and that she was entitled to a divorce and to alimony. The allowances of alimony and attorney fees were within the sound judicial discretion of the chancellor, and his rulings on those matters are supported by the evidence. The burden on the appellant to show an abuse of discretion with regard to such allowances was not met. Accordingly the decree appealed from is affirmed.
Affirmed.